
	
		II
		Calendar No. 162
		111th CONGRESS
		1st Session
		S. 1687
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Johanns (for
			 himself, Mr. Vitter,
			 Mr. Chambliss, Mr. Brownback, Mr.
			 Inhofe, Mr. Burr,
			 Mrs. Hutchison, Mr. Barrasso, Mr.
			 Hatch, Mr. Enzi,
			 Mr. Isakson, Mr. Roberts, Mr.
			 Bennett, Mr. Ensign,
			 Mr. Crapo, Mr.
			 Shelby, Mr. Thune,
			 Mr. Gregg, Mr.
			 Bunning, Mr. DeMint,
			 Mr. Graham, and Mr. Risch) introduced the following bill; which was
			 read the first time
		
		
			September 21, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the Federal Government from awarding
		  contracts, grants, or other agreements to, providing any other Federal funds
		  to, or engaging in activities that promote the Association of Community
		  Organizations for Reform Now.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Taxpayers From ACORN
			 Act.
		2.Prohibitions on
			 Federal funds and other activities with respect to certain indicted
			 organizations
			(a)ProhibitionsWith respect to any covered organization,
			 the following prohibitions apply:
				(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement
			 (including a memorandum of understanding) may be awarded to or entered into
			 with the organization.
				(2)No Federal funds
			 in any other form may be provided to the organization.
				(3)No Federal
			 employee or contractor may promote in any way (including recommending to a
			 person or referring to a person for any purpose) the organization.
				(b)Covered
			 organization
				(1)In
			 generalIn this section, the
			 term covered organization means the Association of Community
			 Organizations for Reform Now (in this subsection referred to as
			 ACORN) and any ACORN-related affiliate.
				(2)ACORN-related
			 affiliateThe term ACORN-related affiliate means any
			 of the following:
					(A)Any State chapter
			 of ACORN registered with the Secretary of State’s office in that State.
					(B)Any organization
			 that shares directors or employees with ACORN.
					(C)Any organization
			 that has a financial stake in ACORN.
					(D)Any organization
			 whose finances, whether Federally funded, donor-funded, or raised through
			 organizational goods and services, are shared or controlled by ACORN.
					(c)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulatory
			 Council shall amend the Federal Acquisition Regulation to carry out the
			 provisions of this Act relating to contracts.
			
	
		September 21, 2009
		Read the second time and placed on the
		  calendar
	
